Citation Nr: 0120468	
Decision Date: 08/09/01    Archive Date: 08/14/01

DOCKET NO.  95-07 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether the appellant is entitled to an increased 
apportionment of the veteran's disability compensation 
benefits on behalf of his minor child.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from August 1967 to October 
1969.

This appeal arises from a July 1993 decision of the St. 
Petersburg, Florida, Regional Office (RO) which granted an 
apportionment of the veteran's compensation benefits in the 
amount of $150.00 to the appellant in order to support his 
minor child.  The minor child is in custody of the appellant.  
The appellant appealed this determination on the grounds it 
was insufficient.  In September 1994, the veteran requested 
that his Department of Veterans Affairs (VA) claims file be 
permanently transferred to the RO in Boston, Massachusetts, 
as he had changed his residence.

The Board of Veterans' Appeals (Board) remanded this case to 
the RO for development in June 1997.  The case has now 
returned for final appellate consideration.


FINDINGS OF FACT

1.  The appellant is the legal custodian of the veteran's 
minor child and they have been living separate and apart for 
many years.

2.  The veteran does not provide support to his minor child.

3.  Apportionment of the veteran's VA compensation in the 
amount of $438.00 a month for the benefit of his minor child 
would not cause financial hardship to him.


CONCLUSION OF LAW

An apportionment of the veteran's VA compensation benefits in 
the amount of $438.00 a month is warranted for the support of 
his minor child.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5307 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.450, 3.451, 3.458 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

By rating decision of June 1983, the RO granted service 
connection for post-traumatic stress disorder (PTSD) and 
awarded a 50 percent rating.  In a rating decision of 
December 1990, the RO granted a 70 percent evaluation for 
PTSD, and in a May 1991 Board decision a 100 percent 
evaluation was assigned.

A letter was received from the appellant in April 1993.  She 
requested that an apportionment be taken from the veteran's 
VA compensation in order to help support his minor child, who 
was in her custody.  The appellant claimed that she did not 
receive any support from the veteran for the child and that 
she was then subsisting on monthly income of $400.00 from 
welfare and $100.00 from a rent subsidy.  She alleged that 
utilities and transportation cost her $186.00 a month, and 
the rest of her income was spent on food.  Attached to this 
claim was a certified copy of a Record of Birth for a child 
that had been born in October 1986.  The mother of this child 
was noted to be the appellant and the father was identified 
as the veteran.

The appellant submitted financial information in May 1993.  
The appellant reported that she lived in the Boston, 
Massachusetts area.  She asserted that the monthly expenses 
associated with the dependent child amounted to $402.00.  
There were a number of attachments with this letter.  These 
included photocopies of utility bills to include an electric 
bill for $222.94 and a gas bill for $384.12.  An income 
verification letter, apparently prepared by a social worker, 
indicated that the appellant received $446.00 a month in Aid 
for Families with Dependent Children (AFDC) benefits.  What 
appears to be a letter from the appellant's landlord 
indicated that she paid $60.00 a month for rent.  A letter 
dated in May 1993 from a private school principal revealed 
that the minor child was enrolled for the coming year.  The 
tuition was noted to be $955.00 with a registration fee of 
$50.00 and a gym fee of $50.00.

Another written statement was received from the appellant in 
June 1993.  She indicated that her monthly income was $446.00 
and that the monthly expenses associated with the dependent 
child amounted to $427.00.  The appellant asserted that the 
minor child attended a summer day camp that cost $300.00, and 
her attendance to this camp would not be possible without 
support from others.  Photocopies of her utility bills were 
submitted with this statement.  These amounted to $170.20 for 
electricity and $384.12 for gas.

In July 1993, the RO awarded the appellant an apportionment 
of $150.00 for the support of the minor child.  The appellant 
submitted a notice of disagreement (NOD) with this letter in 
August 1993.  She claimed that the minor child lived far 
below the poverty level and that the veteran had refused to 
support the child.  The appellant felt that the veteran had 
an obligation to provide more support to the minor child.

The appellant submitted a substantive appeal in September 
1993.  She reported that the monthly $150.00 from the 
veteran's VA compensation had not turned out to be much use 
to the minor child.  The appellant claimed that after this 
amount was awarded to the minor child, her welfare was 
reduced by $150.00 and her rent was raised from $66.00 to 
$150.00.  She also claimed that her expenses now exceeded her 
yearly income.  The families monthly expenses included 
$120.00 for school, $150.00 for rent, $50.00 for lighting, 
$30.00 for clothes, $100.00 for childcare, $48.00 for 
transportation expenses, $10.00 for footwear, $30.00 for 
"Easter", $100.00 for "Birthday", $300.00 for 
"Christmas", and $25.00 for "Halloween."  She claimed that 
her monthly income was $296.00 from welfare, and $150.00 from 
VA for a yearly income of $5,352.00.  Her claimed yearly 
expenses totaled $6,341.00.

In December 1993, the appellant submitted a photocopy of a 
letter from a state Child Support Enforcement Division dated 
on September 19, 1990 and addressed to the veteran in care of 
his probation officer.  This letter indicated that the 
appellant's AFDC had been terminated effective August 1990 
and the veteran was now required to pay the appellant $40.00 
a week in child support payments.  In her letter, the 
appellant argued that this order for child support should 
entitle the minor child to additional payment from the 
veteran's VA compensation.

At her hearing on appeal in June 1994, the appellant asserted 
that $150.00 was a low amount of child support for a veteran 
who received 100 percent compensation and did not make any 
efforts to support his minor child.  The appellant testified 
that she no longer received AFDC or food stamps and supported 
herself and the minor child on a job working 20 to 30 hours a 
week for $8.50 an hour.  She alleged that the veteran had 
never complied with the child support order for $40.00 a 
week.  The appellant indicated that she did not know whether 
the veteran received Social Security Administration (SSA) 
benefits as he moved around a lot and she did not know his 
whereabouts.  She asserted that the veteran had made verbal 
agreements to support the child when it was born, but failed 
to comply with these agreements.  The appellant alleged that 
her expenses had increased to include monthly rent of 
$216.00.

A letter from the appellant was received in April 1995.  She 
continued to disagree with the amount of apportionment 
provided to the minor child.  The appellant argued that VA 
was subsidizing the veteran's alcohol and drug use by 
providing compensation.  She claimed that more money should 
be apportioned for the minor child, as the veteran allegedly 
was not living up to his responsibilities.

In August 2000, the appellant indicated that she was not 
married and did not own any property, stocks, or bonds.  She 
asserted that her weekly net income was $350.00 and she 
received a VA apportionment of $150.00 a month to support her 
minor child.  Her monthly expenses were reported to be $60.00 
for lighting, $80.00 for gas, $50.00 for telephone, $300.00 
for food, and rent of $750.00.  She claimed that her child's 
school tuition was $2,400.00 a year plus school uniform 
expense of $200.00 a year.  The appellant alleged that 
clothing expenditures for the child were $600.00.  She also 
reported a credit card debt of $15,000.00.  A pay stub 
revealed that the appellant earned bi-weekly gross pay of 
$897.56 with taxes totaling $190.04 a month.  A monthly bank 
statement revealed that the appellant had $705.11 in a 
checking account and a negative balance of $0.12 in a savings 
account.  


II.  Analysis

Initially, the Board is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
appellant or veteran is required in order to comply with the 
duty to assist.  See 38 U.S.C.A. §§ 5103, 5103A.  The RO has 
fully complied with the Board's June 1997 remand 
instructions, to include providing the parties with an 
opportunity to submit up-to-date financial information and 
issuing a statement of the case (SOC).  See Stegall v. Brown, 
11 Vet. App. 268 (1998).  

Regarding the Board's instruction to provide the veteran with 
the relevant SOC and supplemental statement of the case 
(SSOC), the Board notes that it does not appear that the 
veteran has received these documents.  A review of the claims 
file reveals, however, that on remand the RO has made 
substantial efforts to obtain the veteran's latest mailing 
address.  Prior to the Board's remand, the veteran last 
reported his mailing address in November 1996.  The Board 
attempted to directly contact the veteran by letter of 
February 1997 at his last reported address and provide him 
with an opportunity to appoint a representative.  This letter 
was not returned as undeliverable and no response was 
received from the veteran.  The RO requested that the veteran 
submit financial information in letters of April 1993 and 
July 1997 which were sent to his then addresses of record.  
No response was received after the April 1993 letter, and it 
appears that the July 1997 letter was returned by the U. S. 
Postal Service, as the veteran no longer lived at the 
provided address.  In May 2000, the veteran indicated on a VA 
Form 21-4138 that he was staying in a VA medical facility.  
It appears that the RO contacted the VA medical facility and 
obtained what was listed as the veteran's current mailing 
address in April 2000.  In July 2000, the RO sent a letter to 
this address requesting that the veteran submit appropriate 
financial information.  This letter was returned as 
undeliverable.

In light of the foregoing, the Board finds that the RO has 
made all reasonable attempts to obtain the veteran's latest 
address of record and fulfill the requested instructions of 
the June 1997 remand.  See also 38 C.F.R. § 19.100-102 
(2000).  These attempts have been completely frustrated by 
the veteran's own lack of cooperation.  See Hurd v. West, 13 
Vet. App. 449, 452-53 (2000) ("The duty to assist is not a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it." quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991)).  The appellant testified that the 
veteran has not been in contact with either her or her child 
in years and that he has failed to maintain court ordered 
child support.  His last VA compensation examination of 
November 1994 indicated that the veteran was "homeless and 
(that he had been) roaming across the (United States) for at 
least the last two years."  The medical evidence of record 
reveals that the veteran has a substantial problem with 
substance abuse.  Based on this evidence and the veteran's 
own lack of cooperation in even the most minimal request for 
involvement in the current case, the Board finds that further 
efforts to contact him or further enforce its June 1997 
remand instructions would be futile.  Simply put, it is the 
burden of the veteran to keep VA apprised of his whereabouts, 
and "there is no burden on the part of the VA to turn up 
heaven and earth to find him."  Hyson v. Brown, 5 Vet. App. 
262, 265 (1993).

Neither the appellant nor the veteran has alleged that there 
is any medical evidence that is pertinent to the current 
case.  As a determination regarding apportionment is a legal 
matter, and as the appellant has not alleged that there are 
any ongoing significant medical disorders associated with the 
minor child, the Board finds that there is no reason to 
obtain further medical evidence.  The appellant requested a 
hearing on appeal at the RO and this hearing was conducted in 
June 1994.  A transcript of this hearing is of record.  The 
appellant withdrew her request for a Board hearing in January 
1994.  

It is recognized by the Board that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, 2097-98 (2000), became effective in the fall of 2000, 
approximately four months prior to the preparation of the 
last supplemental statement of the case (SSOC) in March 2001.  
The record is clear that the RO and the Board have made 
substantial attempts to assist the veteran and the appellant 
in this case that are in compliance with the provisions of 
VCAA.  This includes the actions discussed above and 
providing the appellant with the applicable laws/regulations 
and reasons/bases for its denial in the SOC of August 1993 
and subsequent SSOC's.  Based on these facts, the Board 
determines that no reasonable possibility exists that further 
assistance would aid in the substantiation of either the 
veteran's or the appellant's claims.  See 38 U.S.C.A. 
§ 5103A(a)(2).  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on her behalf and availed herself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  As noted 
above, the Board holds that further attempts to provide the 
veteran with the opportunity to present evidence and 
arguments would be futile.

All or any part of a veteran's compensation pay may be 
apportioned if his children are not residing with him and he 
is not reasonably discharging his responsibility for the 
children's support.  No apportionment will be made where the 
veteran, the veteran's spouse (when paid "as wife") 
surviving spouse, or fiduciary is providing for dependents.  
The additional benefits for such dependents will be paid to 
the veteran, spouse, surviving spouse, or fiduciary.  
38 U.S.C.A. § 5307; 38 C.F.R. §§ 3.450(a)(1)(ii), (c).

Without regard to any other provision regarding apportionment 
where hardship is shown to exist, compensation may be 
specially apportioned between the veteran and his dependents 
on the basis of the facts in the individual case as long as 
it does not cause undue hardship to the other persons in 
interest, except as to those cases covered by 38 C.F.R. 
§ 3.458.  In determining the basis for special apportionment, 
consideration will be given such factors as: 1) the amount of 
VA benefits payable; 2) other resources and income of the 
veteran and those dependents in whose behalf apportionment is 
claimed; and, 3) special needs of the veteran, his 
dependents, and the apportionment claimants.  The amount 
apportioned should generally be consistent with the total 
number of dependents involved.  Ordinarily, apportionment of 
more than 50 percent of the veteran's benefits would 
constitute undue hardship on him while apportionment of less 
than 20 percent of his benefits would not provide a 
reasonable amount for any apportionee.  38 C.F.R. § 3.451.

A veteran's benefits will not be apportioned when: 1) the 
total benefit payable to the disabled person does not permit 
payment of a reasonable amount to any apportionee; 2) when 
the spouse of the disabled person has been found guilty of 
conjugal infidelity by a court having proper jurisdiction; 3) 
the child of the disabled person has been legally adopted by 
another person, except the additional compensation payable 
for the child; 4) a child enters the active military, air, or 
naval service; 5) for the child of a disabled veteran, if the 
dependent is determined by VA to have been guilty of mutiny, 
treason, sabotage, or rendering assistance to an enemy of the 
United States or its allies; or, 6) for any dependent of a 
disabled veteran where forfeiture of benefits by a person 
primarily entitled was declared after September 1, 1959, by 
reason of fraud, treasonable acts, or subversive activities.  
38 C.F.R. § 3.458.

The evidence in the current case reveals that the veteran has 
provided little, if any, support for his minor child.  
Official documents regarding the birth of this child indicate 
that he is the natural father of AMS.  This case has been in 
appellate status since 1993 and the veteran, after a number 
of attempts to elicit a response, has failed to provide any 
evidence or contentions regarding this matter.  The last 
comprehensive psychiatric examination provided to the veteran 
in November 1994 indicated that even with 100 percent 
disability compensation he was homeless and roamed across the 
United States.  He acknowledged that on at least two 
occasions in the early 1990's he was either hospitalized or 
arrested for violent encounters.  The medical evidence 
indicates a comprehensive and long standing history of PTSD 
and substance abuse.  While the veteran claimed in November 
1994 that he was going to enroll in ongoing treatment for his 
psychiatric disabilities, there is no indication that he has 
maintained such treatment.  In a statement of May 2000, the 
veteran indicated that he was going to file for SSA 
disability benefits.

The appellant has submitted evidence, which the veteran has 
not refuted or even attempted to address, that she has been 
the sole emotional and financial support for the minor child 
since the child's birth.  In a VA discharge summary for a 
period of hospitalization in December 1992, the veteran 
acknowledged he had been separated from his previous 
companion for the past four years, or approximately since 
1988.  (The only potential contact between the minor child 
and the veteran was noted in a VA discharge summary of August 
1993.  The veteran was released early from a hospitalization 
for alcohol abuse at his request so that he might visit his 
minor child who reportedly suffered with a respiratory 
disorder.  There is no evidence of record that the veteran 
actually saw his child at that time).  The evidence indicates 
that the appellant and the child supported themselves mostly 
through public assistance from the date of the child's birth 
until sometime in 1994.  From 1994, the appellant appears to 
have worked at a modest level of income.  Some of the 
expenses listed by the appellant include a number that might 
not be considered essential for the welfare of a minor child, 
such expenses include telephone, tuition at a private school, 
and expenses associated with such events as birthdays and 
holidays.  However, the Board does not find these expenses to 
be excessive and, in fact, the evidence indicates that the 
appellant experiences a financial hardship in taking care of 
the minor child.  That is, even if what might be termed 
nonessential expenses were eliminated, the increase in 
disposable income over a one year period would be slight.  
Moreover, even if attendance at a private school is not 
essential to the welfare of the minor child, it is arguably 
in the child's best interest.  Finally, the record is clear 
that as the appellant obtains better employment she has lost 
substantial public aid, especially in the area of subsidized 
rent.

As the minor child does experience a financial hardship, and 
the veteran it appears is unwilling to properly support his 
child, under the provisions of 38 C.F.R. § 3.451 VA must 
determine what level of special apportionment is appropriate.  
There is no evidence of record that would indicate a 
prohibition to a special apportionment in this case under the 
provisions of 38 C.F.R. § 3.458.  The veteran has been 
uncooperative in the development of his financial 
information; thus the Board is forced to resolve this issue 
based on the evidence of record.  The Board finds that the 
state authorities who mandated the level of child support the 
veteran should pay in September 1990 would have been in a 
better position to make such a factual determination.  That 
is, it is reasonable that this state agency had far more 
authority to obtain financial information than VA, which can 
only obtain such information on a voluntary basis.  The 
record indicates that at that time the veteran received a 50 
percent disability compensation.  In a matter of months, the 
veteran's VA compensation was increased by three fold with 
the grant of a 100 percent evaluation.  Therefore, it is 
reasonable that the child support available to the minor 
child could have been increased by three fold without any 
increase in the hardship on the veteran to pay this amount.

A totally disabled veteran with one child is paid $2,189 per 
month in VA compensation.  The $40.00 a week child support 
payment would correspond to a monthly payment of $174.00 
(rounded up to the nearest dollar).  This amount increased by 
three fold would result in a monthly payment of $522.00.  
According to the guidelines of 38 C.F.R. § 3.451, a special 
apportionment of 50 percent of the veteran's compensation is 
usually an undue hardship on the beneficiary while an 
apportionment of less than 20 percent is insufficient to 
support a minor child under financial hardship.  Even as the 
veteran has failed to cooperate in this case, the Board is 
still required to consider his interest and whether the 
apportionment would result in an undue hardship for him.  
Resolving all doubt in the veteran's interest on this matter, 
the Board finds that apportioning 20 percent of his VA 
compensation would be appropriate to alleviate the minor 
child's hardship without placing an undue hardship on him.  
An apportionment in excess of 20 percent of the veteran's 
monthly compensation is not warranted.  While a hardship 
exists for the minor child, the financial evidence shows that 
the appellant's income and ability to support the minor child 
has continually increased over recent years and she had been 
able to spend money on many non-essential expenses.  
Therefore, the appellant is granted an approximate 20 percent 
apportionment of the veteran's VA compensation in order to 
support his minor child.  This level of apportionment is held 
to be equal to a $438.00 per month.

Based on the above discussion, the Board finds that a monthly 
apportionment in the amount of $438.00 is warranted under the 
provisions of 38 C.F.R. § 3.452.  However, based on the 
evidence and the doctrine of reasonable doubt, an 
apportionment in excess of this amount is not appropriate, as 
it conceivably could be an undue hardship on the veteran.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board again acknowledges that this decision was reached 
without the veteran submitting either evidence or arguments 
in this case, however, the record is clear that VA has on 
numerous occasions attempted to obtain such evidence from the 
veteran and he has failed to cooperate.  


ORDER

Entitlement to an apportionment of the veteran's VA 
compensation benefits in the amount of $438.00 a month, to 
the appellant for the support of his minor child, is granted.  
This award is subject to the laws and regulations governing 
the award of monetary benefits.

		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

